 Case 2:20-cv-02913-ES-CLW Document 7 Filed 04/15/20 Page 1 of 3 PageID: 78



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                     NEWARK DIVISION

 THERESA DALTON,

              Plaintiff,

 v.                                                   No. 2:20-cv-02913-ES-CLW

 NOVARTIS PHARMACEUTICALS                             ORAL ARGUMENT REQUESTED
 CORPORATION,

              Defendant.


              PLAINTIFF’S MOTION TO REMAND TO MORRIS COUNTY

       PLEASE TAKE NOTICE that Plaintiff Theresa Dalton will move on May 18, 2020, or as

soon as can be heard, for an order remanding the instant matter to the Superior Court of New

Jersey, Morris County.

       As set forth in the concurrently filed supporting memorandum, declaration, and exhibits,

Defendant Novartis Pharmaceuticals Corporation improperly removed this action, because the

forum defendant rule, codified in 28 U.S.C. § 1441(b)(2), prevents removal based on diversity

jurisdiction because Novartis is a citizen of New Jersey and was properly served before it

attempted to remove this action. In improperly removing this action, Novartis made affirmative

misrepresentations to this Court that it had not been served, when in fact it had. Therefore, this

case should be remanded, and Plaintiff respectfully requests that she be awarded her reasonable

fees and costs in bringing this motion.

       Plaintiff makes this motion based on the accompanying memorandum of law, declaration,

exhibits, and any oral argument, if granted, in this matter.




                                                  1
Case 2:20-cv-02913-ES-CLW Document 7 Filed 04/15/20 Page 2 of 3 PageID: 79



    Dated: April 15, 2020         Respectfully Submitted,

                                  PARKER WAICHMAN LLP

                                  By: /s/Melanie H. Muhlstock
                                  Melanie H. Muhlstock
                                  PARKER WAICHMAN LLP
                                  6 Harbor Park Drive
                                  Port Washington, NY 11050
                                  (516) 466-6500
                                  (516) 466-6665 (fax)
                                  mmuhlstock@yourlawyer.com

                                  Attorneys for Plaintiff




                                     2
 Case 2:20-cv-02913-ES-CLW Document 7 Filed 04/15/20 Page 3 of 3 PageID: 80



                                     CERTIFICATE OF SERVICE


       I certify that on this 15th day of April 2020, I electronically filed the foregoing document

with the Clerk of the Court and a copy of the foregoing was served upon all counsel of record by

using the CM/ECF system.

                                             /s/Melanie H. Muhlstock
                                             Melanie H. Muhlstock

                                             Attorney for Plaintiff




                                                 3
